Citation Nr: 1222855	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to February 2000.
 
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In June 2009 and December 2010, this matter was remanded by the Board for further development.

Recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of the electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks service connection for a back disability.  The Veteran claims the back disability resulted from a September 1993 motor vehicle accident.

The Veteran's claim for entitlement to service connection for a back condition was previously remanded by the Board in June 2009 and December 2010 for further development.  The Board finds that the examination did not consider the Veteran's contentions of continuity of symptomatology and treatment since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner only considered evidence at the time of the motor vehicle accident, but does not seem to have considered the subsequent treatment or complaints during the Veteran's service.

In a December 2010 addendum, the VA examiner noted that the diagnosis of chronic lumbosacral strain and mild degenerative arthritis of the lumbar spine that was documented by x-rays in the claims file was also documented in an x-ray taken at the time of the October 2009 VA examination.  The examiner opined that it was less likely as not (less than 50/50 possibility) that the Veteran's current thoracolumbar spine condition was related to the motor vehicle accident of September 1993 or to the period of active duty status.  The examiner noted that evaluations, CT scans, and x-rays done during that time did not indicate any significant spine condition.

In an October 2010 statement, the Veteran also indicated that she was attempting to obtain medical records from Dr. Babur, but noted that his office had closed.  She further reported that the hospital in Clovis, New Mexico had been attempting to locate Dr. Babur's records.  Upon remand, the Veteran should be requested to provide or authorize VA to obtain such records.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from February 10, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center in Washington, D.C, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to her claim that are not already associated with the claims folder, to include records from Dr. Babur.  Then attempt to obtain any identified records, provided the necessary authorization forms are completed.  If any records requested are not obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's VA medical records dating from February 10, 2011.  

3.  Then, schedule the Veteran for an orthopedic examination with a medical doctor who has not previously examined her to address whether it is at least as likely not (a probability of 50 percent or greater) that any low back disability was incurred in the Veteran's service, to include a September 1993 motor vehicle accident or any other incident of her service, including complaints or and treatment for low back pain in October 1994, November 1994, November 1995, and September 1997.  The examiner must consider the Veteran's statements regarding the incurrence of a low back disability, in addition to her statements regarding the continuity of symptomatology and treatment since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

